 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    MICHAEL RODRIGUEZ,                                  Case No. 2:17-cv-02344-RFB-CWH
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    NAPHCARE, et al.,
10                          Defendants.
11

12          Presently before the court is plaintiff Michael Rodriguez’s Motion Requesting the Court

13   to Issue and Direct Service of a Subpoena Duces Tecum (ECF Nos. 81, 82), filed on November

14   29, 2018. The motion is unopposed.

15          Rodriguez is a pretrial detainee at the Clark County Detention Center. This case arises out

16   of his claims that his civil rights were violated when defendants abruptly stopped giving him

17   pain-management treatment he required for injuries he suffered in a motor vehicle accident in

18   2006, before he was incarcerated.

19          Rodriguez now moves for issuance of a subpoena to attorney Adam Kutner under Rule 45

20   of the Federal Rules of Civil Procedure. Through the subpoena, Rodriguez seeks to obtain

21   medical records created by Dr. Walter M. Kidwell related to the motor vehicle accident.

22   Rodriguez represents that he requested the records from Dr. Kidwell, and he attaches to his

23   motion a letter from the physician’s office stating that the records were destroyed as more than

24   seven years have passed. (Mot. For Subpoena (ECF No. 81, 82) at Ex. 3.) Rodriguez further

25   represents that he requested the records from his former attorneys, Victor Cardoza and Adam

26   Kutner, whom the court understands to have represented Rodriguez in a state court lawsuit related

27   to the motor vehicle accident. Rodriguez attaches a letter from Mr. Cardoza indicating that he is

28   no longer associated with Mr. Kutner and that Mr. Kutner’s office has Rodriguez’s file. (Id. at
 1   Ex. 5.) Rodriguez represents that Mr. Kutner’s office has not responded to his requests for copies

 2   of his records.

 3          Rule 45 of the Federal Rules of Civil Procedure provides mechanisms for obtaining

 4   discovery from nonparties. See Fed. R. Civ. P. 45. The scope of documents or information that

 5   can be obtained through a subpoena under Rule 45 is the same as the scope of discovery generally

 6   under Rule 26(b) of the Federal Rules of Civil Procedure. Intermarine, LLC v. Spliethoff

 7   Bevrachtingskantoor, B.V., 123 F. Supp. 3d 1215, 1217 (N.D. Cal. 2015). Under Rule 26, any

 8   matter that is relevant to the party’s claims and is proportional to the needs of the case is

 9   discoverable, unless it is privileged. Fed. R. Civ. P. 26(b)(1).

10          Here, the medical records Rodriguez seeks are relevant to his claims and are proportional

11   to the needs of this case because they relate to the car accident causing the injuries for which

12   Rodriguez claims he needs pain medication. Given that the records are Rodriguez’s own medical

13   records and are maintained in a file by his former attorney, it does not appear any privilege would

14   prevent Rodriguez from obtaining the documents. Rodriguez tailors the subpoena to “documents

15   containing Dr. Kidwell’s medical opinions, evaluations, and recommendations, including but not

16   limited to disco gram studies, surgery recommendations, etc. relating to case no. A548081, date

17   of injury Jan. 10, 2006, Michael Rodriguez v. Amer. Fam. Ins. Co.” Although it is unclear to the

18   court how voluminous the records are, based on the information provided, it does not appear to

19   the court that producing the records from Rodriguez’s file would result in an undue burden on Mr.

20   Kutner. Further, Rodriguez has attempted to obtain the records from the physician directly as

21   well as from Mr. Cardoza, thus, it does not appear there is a more convenient or less expensive

22   manner for Rodriguez to obtain the records. See Fed. R. Civ. P. 26(b)(2)(C)(i); Fed. R. Civ. P.

23   45(d)(1). The court therefore will issue the requested subpoena. Given that Rodriguez is

24   proceeding in forma pauperis, the court will order the United States Marshal to serve the

25   subpoena under Rule 4(c)(3).

26          IT IS THEREFORE ORDERED that plaintiff Michael Rodriguez’s Motion Requesting

27   the Court to Issue and Direct Service of a Subpoena Duces Tecum (ECF Nos. 81, 82) is

28   GRANTED.


                                                  Page 2 of 3
 1          IT IS FURTHER ORDERED that the clerk of court must send to Rodriguez a blank

 2   USM-285 form, along with a copy of this order.

 3          IT IS FURTHER ORDERED that Rodriguez must complete the USM-285 form and file it

 4   with the court by January 25, 2019.

 5          IT IS FURTHER ORDERED that upon receipt of Rodriguez’s USM-285 form, the clerk

 6   of court must issue the proposed subpoena that is attached as Exhibit 1 to ECF No. 81 and deliver

 7   the USM-285 form and the subpoena to the U.S. Marshal for service.

 8

 9          DATED: January 10, 2019

10

11                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 3 of 3
